TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-14-00640-CV



                                          In re Jonathan Hauck


                     ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                MEMORANDUM OPINION


                 Relator Jonathan Hauck filed a petition for writ of mandamus alleging that the district

court abused its discretion by issuing, over Hauck’s objection, a second extension of a temporary

restraining order that violated Texas Rule of Civil Procedure 680. We will conditionally grant the writ.

                 Jonathan Hauck is the respondent in the underlying divorce and suit affecting the

parent-child relationship filed by his wife, Loren Hauck.1 She obtained a TRO “effective immediately”

on September 8, 2014 that, among other things, restrained Jonathan from having any unsupervised

contact with their child. Loren obtained a first extension of the TRO on September 17, 2014. She

obtained a second extension of the TRO, over Jonathan’s objection, on October 1, 2014. Jonathan then

filed this petition for writ of mandamus.

                 To obtain mandamus relief, relator must show that the trial court clearly abused

its discretion and that relator has no adequate remedy by appeal. In re Southwestern Bell Tel. Co., L.P.,

226 S.W.3d 400, 403 (Tex. 2007) (orig. proceeding) (citing In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding)). Jonathan contends that the district court



         1
             We refer to the parties by their first names for clarity.
abused its discretion by granting the second extension of the TRO over his objection and in violation

of Texas Rule of Civil Procedure 680. Rule 680 provides in relevant part:


         [E]very temporary restraining order granted without notice . . . shall expire by its
         terms within such time after signing, not to exceed fourteen days, as the court fixes,
         unless within the time so fixed the order, for good cause shown, is extended for a like
         period or unless the party against whom the order is directed consents that it may be
         extended for a longer period. The reasons for the extension shall be entered of
         record. No more than one extension may be granted unless subsequent extensions
         are unopposed.


 Id. The Texas Supreme Court has held that “Rule 680 governs an extension of a temporary

 restraining order, whether issued with or without notice, and permits but one extension for no longer

 than fourteen days unless the restrained party agrees to a longer extension.” In re Texas Natural Res.

 Conservation Comm’n, 85 S.W.3d 201, 204-05 (Tex. 2002) (orig. proceeding). The short duration

 allowed by Rule 680 is “a critical safeguard against the harm occasioned by a restraint on conduct

 that has yet to be subject to a truly adversarial proceeding.” Id. at 206-07. Mandamus is available

 for temporary restraining orders that violate the time limitations of Rule 680. Id. at 207.

                 Here, the district court’s order states that it grants the extension of the TRO—originally

issued on September 8 and already extended once on September 17—despite Jonathan’s objection to

the extension:


                  On October 1, 2014 the Court considered the Motion to Extend Temporary
         Restraining Order of LOREN HAUK, which was opposed by Respondent, and finds
         that good cause exists for extension of the temporary restraining order because
         movant’s counsel has a conflict with the setting and needs additional time to prepare
         for trial.

         ...



                                                     2
              This restraining order signed on September 8, 2014 shall continue in force
       and effect until further order of this Court or until it expires by operation of law.

       ...

               SIGNED on October 1, 2014 at 4:05 p.m.


The October 1 order extending the TRO for a second time over Jonathan’s objection does not

comply with the requirements of Rule 680, and Loren’s response to Jonathan’s mandamus petition

cites no authority indicating otherwise. See Tex. R. Civ. P. 680. Issuance of that order was an abuse

of the district court’s discretion. See In re Texas Natural Res. Conservation Comm’n, 85 S.W.3d

at 204-05. Further, Jonathan has no adequate appellate remedy because TROs are generally not

appealable. See In re Office of Attorney Gen., 257 S.W.3d 695, 698 (Tex. 2008) (orig. proceeding)

(citing In re Texas Natural Res. Conservation Comm’n, 85 S.W.3d at 205).2

               As such, we conditionally grant Jonathan Hauck’s petition for writ of mandamus.

See Tex. R. App. P. 52.8(c). The writ will issue only if the district court fails to vacate its

October 1, 2014 order granting a second extension of the TRO. The motion for temporary relief is

dismissed as moot.



                                              ____________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: October 13, 2014



       2
         Because this issue is dispositive of Jonathan’s petition for writ of mandamus, we need not
reach the additional argument presented in his petition. See Tex. R. App. P. 47.1.

                                                 3